Per Curiam.
Plaintiff had a verdict and judgment for damages on account of personal injuries which she admittedly sustained while alighting-from a street car of the defendant on which she was a passenger. Her claim, supported by her own testimony on direct examination, and also on cross-examination, was that as she was stepping down from the car, and before she fully reached the ground, the ear was negligently started, *312causing her to fall and inflicting the injury in question. This was contradicted by defendant’s evidence, both of the occurrence and of alleged admissions made by plaintiff before the trial.
The onty grounds of appeal argued are that the verdict was against the great weight of evidence, and that the weight of defendant’s evidence was so overwhelming that the court should have granted the motion for a directed verdict for defendant. With the first ground we have nothing to do except so far as it is included in the second. As to that, it is enough to invoke the thoroughly-settled rule that a verdict will not be directed in cases where there is a fair conflict of testimony on a fundamental issue. Such was the situation at the trial. The judgment will be affirmed, with costs.
For affirmance—The Chancellor, Ci-iiee Justice, Garrison, Swatze, Trenoiiard, Parker, Bergen, Minturn, Kalisoii, Black, White, Heppeniieimer, Williams, Gardner, JJ. 14.
For reversal—None.